Title: To Benjamin Franklin from Samuel Vaughan, 16 December 1782
From: Vaughan, Samuel
To: Franklin, Benjamin


My dear Sir,London 16th. Decemr 1782
Altho no person occupies so much of my thoughts or after whom I make so frequent enquiries as your self, yet knowing the importance & weight of public affairs on Your hands, I purposly avoid troubling You with uninteresting correspondence, but I now take the liberty of introducing to Your acquaintance Lady Juliana Penn, whose character in every point of view, is truly amiable & to whose case I doubt not you paying due attention.
I congratulate you on the provisional steps taken towards a peace, which I hope will give us the happiness of seeing you once more in England and in America, for which place my Family embarkes, so soon as that valuable & desireable end is obtained. I am with perfect regard & esteem, Dear Sir, Yours most affectionately
Saml Vaughan
Benjamen Franklin Esqr.
